Citation Nr: 1200890	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Bakke, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran's bilateral hearing loss is not related to active service.   


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 1154(b), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

At the outset, the Board notes that the Veteran submitted the DD Form 215 to the Board directly in May and December of 2011, but did not include waiver of RO review.  See 38 C.F.R. § 20.1304 (2011).  However, for the purposes of this decision, the Board has determined that the Veteran is shown to have participated in combat during service.  Given the foregoing, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2011), and a remand for RO consideration is not required.  

The Veteran asserts that he was exposed to acoustic trauma during active military service.  Specifically, he testified before the undersigned Acting Veterans Law Judge in April 2011, and before the RO in June 2010, that he was exposed to artillery and small arms fire during combat in Vietnam.  In addition, he described a particular event in which he was wounded in a mortar blast.  He sustained concussion and argues that his hearing loss had its onset at that time.  He testified in April 2011 that, after the mortar blast, he noticed that his hearing had diminished.  Post-service, he testified, he worked in professions that did not involve exposure to noise, and he did not pursue recreation that involved such exposure either.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, and hypertension, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2011).  

The law provides that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence of an injury incurred in service shall be accepted as sufficient proof of service incurrence of the injury if the evidence is consistent with circumstances of service and notwithstanding that there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256 -6258 (2000). 

The Court has held that 38 U.S.C.A. § 1154 does not alter the fundamental requirement of a medical nexus to service.  Kessel v. West, 13 Vet. App. 9, 16 (1999); see also Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case conducted in August 1966 must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley  v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service). 

As an initial matter, the Board notes that the Veteran's DD Form 214 shows that his awards include the Purple Heart, and his DD Form 215 shows that he was awarded the Combat Infantryman Badge.  Accordingly, participation in combat is established and the Veteran is entitled to the presumptions at 38 U.S.C.A. § 1154(b). 

The Veteran's service treatment reports include a report of medical examination performed prior to entrance to active service, dated in February 1966, which shows hearing measured at 15/15 whispered voice, bilaterally.  Another report contains an "induction audiogram" which includes audiometric test results which do not show that the Veteran had hearing loss as defined at 38 C.F.R. § 3.385.  In October 1966, a report of medical examination reflects hearing measured at 15/15 spoken voice, bilaterally.  Reports, dated beginning in July 1969, show treatment for shell fragment wounds to the arm, flank, and hand, from a mortar round.  A May 1968 examination report, as well as a September 1969 separation examination report, include audiometric test results which do not show that the Veteran had hearing loss as defined at 38 C.F.R. § 3.385.  An associated "report of medical history" shows that the Veteran denied having a history of hearing loss. 

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1969 and 2010.  

The earliest relevant evidence is a VA examination report, dated in October 2009.  This report shows that the examiner indicated that the Veteran's service medical records had been reviewed.  The Veteran reported exposure to artillery during service; he denied a post-service history of noise exposure.  On examination, the Veteran was shown to have bilateral hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  The examiner diagnosed bilateral mild to moderately severe sensorineural hearing loss with good word recognition.  The examiner concluded that the Veteran's bilateral hearing loss did not result from acoustic trauma during military service.  She explained that although combat noise exposure was verified, the Veteran was given a separation examination and he had normal auditory thresholds at separation.  In addition, she stated that the hearing loss noted during the VA examination was not consistent with noise-induced hearing loss.  She acknowledged that the Veteran was exposed to high noise levels during military service, however, she concluded that there was no evidence that the exposure resulted in hearing loss.  

A September 2010 treatment note from a private physician, D.K.H., M.D., shows that the Veteran was diagnosed with bilateral sensorineural hearing loss, moderate to mildly severe in the highest frequencies.  Dr. D.K.H noted that the Veteran reported he had been exposed to small arms fire, and to mortar fire at close proximity.  The Veteran reported that at some point his hearing progressively declined, slowly but consistently.  The Veteran reported he had had a hearing test immediately after discharge and his hearing was "not that bad," but that his hearing loss had become worse since then.  Post-service, he reported that he was not exposed to loud noises, either occupationally or recreationally.  Dr. D.K.H. stated:

In my experience, I have observed this in our veterans where they have experienced more rapid than usual high frequency sensorineural hearing loss than in the general population.  I have observed this to be delayed and not evident immediately at discharge but to be witnessed some years later.  I can recall seeing this in veterans that were exposed to loud noises while in active duty and then retired to desk jobs being protected from noise exposure in the future but they experienced declining hearing as the years progressed.  I have informed [the Veteran] that in my opinion his hearing loss is most likely related to his noise exposure during the service but unfortunately I am not certain that this can be proved.

In December 2010, the Veteran again underwent VA examination.  The examiner stated that the Veteran's C-file/service treatment reports, private medical reports, and VA reports, had been reviewed.  On examination, the Veteran was shown to have bilateral hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  The diagnosis was bilateral mild to profound sensorineural hearing loss with excellent word recognition.  The examiner concluded that the Veteran's hearing loss was not caused by or a result of military related acoustic trauma.  The examiner explained that all hearing tests done during active service documented normal hearing and that service treatment records were negative for indications of complaints and/or treatment for hearing loss.  The Veteran's separation physical did not indicate hearing loss as a potential military-related issue.  The examiner acknowledged that the Veteran's military occupational specialty and combat service did very likely expose him to high risk noise, but stated that the service treatment records did not indicate that this had a permanent negative impact on his hearing.  The examiner stated that Dr. D.K.H.'s September 2010 opinion had been reviewed, and concluded:

To date, the Institute of Medicine has concluded that based on current knowledge of cochlear physiology there is no sufficient scientific basis for the existences of delayed-onset hearing loss.  There is not sufficient evidence from longitudinal studies to determine whether permanent noise-induced hearing loss can develop much later in life, long after cessation of noise exposure.  The available anatomical and physiologic evidence suggests that delayed post-exposure noise-induced hearing loss is not likely.

The Board finds that the claim must be denied.  The Veteran's service treatment reports do not show treatment for hearing loss.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  The earliest post-service medical evidence of hearing loss is dated no earlier than 2009.  This is about 40 years after separation from service.  In addition, the October 2009 and December 2010 VA opinions weigh against the claim.  Both of these opinions were based on a review of the Veteran's C-file.  The October 2009 opinion is somewhat lacking in explanation as no authority is cited, and it contains an unexplained notation that "there is evidence in the C-file to the contrary" (i.e., against the claim).  It is therefore competent evidence, but it has been afforded reduced probative value.  In addition, the Board considers the December 2010 VA examination report to be highly probative evidence which shows that the Veteran's  hearing loss is not related to his service.  See 38 C.F.R. § 3.303(d).  The report includes a summary of the Veteran's reported history, and detailed examination findings.  The examiner's etiological opinion is accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-449 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Finally, there is no competent evidence to show that sensorineural hearing loss was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim must be denied.  

In reaching this decision, the Board has considered Dr. D.K.H.'s report.  However, this report is not shown to have been based on a review of the Veteran's C-file, or any other detailed and reliable medical history, no authority is cited for any aspect of the opinion, and when read in context, the opinion is contradictory in its terms.  Specifically, Dr. D.K.H. stated that the Veteran's hearing loss is "most likely related to his noise exposure during the service," however, he further states, "[B]ut unfortunately I am not certain that this can be proved."  This report therefore is not afforded sufficient probative value to warrant a grant of the claim.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
 
When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that bilateral hearing loss was caused or aggravated by service that ended in 1969.  The Board notes that the Veteran has asserted that he had hearing impairment during service.  The Veteran's descriptions of his symptoms have been considered.  However, the Board finds that the medical evidence warrants greater probative value on the issue of whether his bilateral hearing loss is related to his service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, when the Veteran's service treatment records (which do not show any relevant treatment, findings, or diagnoses), and his post-service medical records are considered (which do not show any relevant treatment prior to October 2009, and which contain two competent opinions against the claim), the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the lay statements, to the effect that the Veteran has the claimed condition that is related to his service.  


II. VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligations in this case were accomplished by way of a letter from the RO to the Veteran dated in August 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328   (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded two examinations, and etiological opinions have been obtained.  The examination reports indicate that they were based on a review of the Veteran's C- file, and they show that the Veteran's reports of his history of symptoms were recorded.  Audiological examinations were performed, and detailed findings are included in the reports.  The examiners determined that the Veteran's bilateral hearing loss is not related to his service.  In particular, the December 2010 opinion is accompanied by a sufficient rationale and is considered highly probative evidence.  Given the foregoing, there is no basis to find that this report is inadequate, or that a remand for another opinion is required.  See 38 C.F.R. § 3.159(d) (2011); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448- 9 (2000). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The appeal is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


